MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Aug 09 2019, 9:03 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Terence L. Riley,                                        August 9, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-659
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1712-F5-344



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-659 | August 9, 2019                   Page 1 of 4
[1]   Terence Riley appeals the sentence imposed by the trial court after Riley was

      convicted of Level 5 felony domestic battery, arguing that the sentence is

      inappropriate in light of the nature of the offense and his character. Finding

      that the sentence is not inappropriate, we affirm.


[2]   In July 2016, Riley battered his wife, Barbara Harris, punching her in the face

      multiple times. He was convicted of domestic battery in Steuben County for

      that incident.


[3]   In October 2017, Riley was still on probation for the domestic battery

      conviction. On October 9, 2017, Riley initiated an argument with Harris. He

      punched her repeatedly in the face. Scared, Harris ran into a bathroom and

      locked the door. He followed her and kicked down the door. With blood

      running down her face and a swollen eye, Harris begged Riley to let her go to

      the hospital. After she promised that she would not call the police, he allowed

      her to leave and she drove herself to the hospital. She received five stitches in

      her forehead and was treated for bruising on her cheek and a sprain of her bicep

      tendon. The laceration on her forehead could still be seen at the time of Riley’s

      trial and is likely permanent.


[4]   On December 1, 2017, the State charged Riley with Level 5 felony domestic

      battery, Level 6 felony domestic battery resulting in moderate bodily injury, and

      Level 6 felony domestic battery with a prior unrelated conviction. 1 While the




      1
          The State later dismissed the charge for domestic battery with a prior unrelated conviction.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-659 | August 9, 2019                      Page 2 of 4
      charges were pending, Riley encouraged Harris not to cooperate with the

      prosecutor’s office, telling her that if she refused to cooperate, the case would

      get dismissed. Riley’s jury trial took place on February 5-6, 2019. The jury

      found Riley guilty as charged and the trial court vacated the Level 6 felony

      conviction on double jeopardy grounds. On March 13, 2019, the trial court

      sentenced Riley to six years in the Department of Correction. Riley now

      appeals.


[5]   Riley’s sole argument on appeal is that the sentence is inappropriate in light of

      the nature of the offenses and his character pursuant to Indiana Appellate Rule

      7(B). We must “conduct [this] review with substantial deference and give ‘due

      consideration’ to the trial court’s decision—since the ‘principal role of [our]

      review is to attempt to leaven the outliers,’ and not to achieve a perceived

      ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

      (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

      citations omitted). For a Level 5 felony conviction, Riley faced a possible

      sentence of one to six years imprisonment, with an advisory term of three years.

      Ind. Code § 35-50-2-6(b). The trial court imposed a maximum six-year term.


[6]   With respect to the nature of the offense, Riley battered his wife, striking her

      with such force that she needed five stitches in her forehead and had injuries to

      her cheek and arm. The scarring as a result of the laceration in her forehead

      may be permanent. He refused to let her go to the hospital until she promised

      not to call the police.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-659 | August 9, 2019   Page 3 of 4
[7]   With respect to Riley’s character, we note that he has a significant criminal

      history. He has been convicted three times of battery, twice of dealing in

      cocaine or a narcotic drug, once of possession with intent to distribute cocaine

      base “crack,” and once of operating while intoxicated. He has had many

      chances to reflect on his behavior and change his ways, including shorter

      sentences, longer sentences, time with the Center for Nonviolence, residential

      placement, and the Alcohol Countermeasure Program. He has had suspended

      sentences revoked twice, placements modified twice, and a federal sentence

      modified twice. He was on probation for the same offense—battering his

      wife—when he committed the very same act in this case. As soon as he

      battered her, his first thought was of himself, and he began trying to convince

      her not to call the police. After the State filed charges, he continued to

      manipulate the situation by encouraging her not to cooperate with the

      prosecutor’s office. He has never shown remorse or accepted any responsibility

      for his actions. Given this record, we find that the sentence imposed by the trial

      court was not inappropriate in light of the nature of the offense or his character.


[8]   The judgment of the trial court is affirmed.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-659 | August 9, 2019   Page 4 of 4